Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This communication is responsive to Amendment filed 10/01/2021.
Claims 19, 23-30 and 33-38 have been examined.

Allowable Subject Matter
Claims 19, 23-26 and 35-38 are allowed.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 27, 29 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over US 2008/0013226 to Kirst in view of US 2016/0152252 to Kim et al. (hereafter “Kim”) and in further view of US 2003/0083794 to Halm and US 2014/0143607 to Vogt et al. (hereafter “Vogt”).

As per claim 27, Kirst discloses a communications module, comprising:
a transducer unit embodied to convert alternating current (AC) communication signals and pulses that are modulated onto a direct (DC) signal (FIGs. 2 and 4; paragraphs 0046 and 0052: “Under the energy management of the field device 1 is included not only the control of the current controller 20; rather, via a targeted actuation of the DC/DC converter 10 and the AC/DC converter 9 and, as required, an energy storing buffer (not shown explicitly in FIGS. 2 and 4) contained in the field device 1, the energy supply into the field device 1 can be controlled.”) on a wired communications loop into electrical energy (FIGs. 2 and 4; paragraphs 0046 and 0052: “The control unit 17 is responsible for the processing of the electrical control signal Stell, or the sensor signal Sens, and controls on the basis of the processed data the switching unit 16, which produces a corresponding direct current portion 8, or measurement current I.sub.M, in the current loop of the two-wire connecting line 4 and the direct current branch in the field device 1.”);
Kirst discloses the converted energy (FIGs 2 and 4; paragraphs 0046 and 0052) and an energy storage unit connected with the transducer unit and embodied to store the electrical energy (paragraph 0052: “Under the energy management of the field device 1 is included not only the control of the current controller 20; rather, via a targeted actuation of the DC/DC converter 10 and the AC/DC converter 9 and, as required, an energy storing”). However, Kirst, does not explicitly disclose an energy storage unit connected with the transducer unit and embodied to store the converted electrical energy; a polling unit configured to communicate with a field device and to poll diagnosis data of the field device via the communications loop; and a transmission unit embodied to wirelessly transmit the polled diagnosis data to a reception unit via radio waves.
Kim further discloses transmission unit embodied to wirelessly transmit the diagnosis data to a reception unit (paragraphs 0055, 0058, and 0082-0083).
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to combine a teaching of Kim into ’s teaching because it would provide for the purpose of providing an energy harvester configured to vibrate appropriately at a vibration frequency for a high-speed period and a vibration frequency for a low-speed period, and perform energy harvesting by using vibration energy among ambient energy sources, and provides a wireless sensor device including a communication unit combined with the energy harvester for smooth wireless communication (Kim, paragraph 0014).
Kirst in view of Kim does not explicitly disclose polled diagnosis data; wirelessly transmit the data via radio waves; an energy storage unit connected with the transducer unit and embodied to store the converted electrical energy; a polling unit configured to communicate with a field device and to poll diagnosis data of the field device via the communications loop.
Halm further discloses an energy storage unit connected with the transducer unit and embodied to store the converted electrical energy (paragraph 0034: “The energy supply for the sensors 8 can, for example be accomplished by separate energy sources such as batteries or energy storage devices such as solar energy converters. Preferably, the sensors 8 are energized by energy generators that convert energy taken from the surroundings. Such generators produce electricity by converting unavoidable vibrations occurring in an aircraft when the engines of the aircraft are running.”); and 
wirelessly transmit the data via radio waves (paragraphs 0030 and 0034: “The information is then, after processing and evaluation, displayed on the screen 10 of the handset 6 following transmission through a wireless transmission link T. The link can be a radio transmission link, an infrared transmission link, a laser transmission link or any other suitable transmission link.”).
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to combine a teaching of Halm into Kirst’s teaching and Kim’s teaching because it would provide for the purpose of providing the sensors are energized by energy generators that convert energy taken from the surroundings. Such generators produce electricity by converting unavoidable vibrations occurring in an aircraft when the engines of the aircraft are running (Halm, paragraph 0034).
Vogt further discloses polled diagnosis data (paragraphs 0019, 0021, 0041-042 and 0053); and 
a polling unit configured to communicate with a field device and to poll diagnosis data of the field device (paragraphs 0019, 0021, 0041-0042 and 0053: “The diagnostic module obtains its power from the communications network like a conventional networked-powered field device, communicates to the control processor over the network utilizing the Foundation Fieldbus H1 protocol, and can be polled by the control processor.”) via the communications loop (FIGs. 1: a communication between 18, 20, 22 and 24: the communication loop as claimed).
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to combine a teaching of Vogt into Kirst’s teaching,  Kim’s teaching and Halm’s teaching because it would provide for the purpose of the diagnostic module obtains its power from the communications network like a conventional networked-powered field device, communicates to the control processor over the network utilizing the Foundation Fieldbus H1 protocol, and can be polled by the control processor (Vogt, paragraph 0019).

As per claim 29, Kirst does not explicitly disclose wherein the energy storage unit is formed by a capacitor, a double-layer capacitor, a super capacitor, or a battery.
Halm further discloses wherein the energy storage unit is formed by a capacitor, a double-layer capacitor, a super capacitor, or a battery (paragraph 0034: “The energy supply for the sensors 8 can, for example be accomplished by separate energy sources such as batteries or energy storage devices such as solar energy converters. Preferably, the sensors 8 are energized by energy generators that convert energy taken from the surroundings. Such generators produce electricity by converting unavoidable vibrations occurring in an aircraft when the engines of the aircraft are running.”).
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to combine a teaching of Halm into Kirst’s teaching and Kim’s teaching because it would provide for the purpose of providing the sensors are energized by energy generators that convert energy taken from the surroundings. Such generators produce electricity by converting unavoidable vibrations occurring in an aircraft when the engines of the aircraft are running (Halm, paragraph 0034).

As per claim 33, Kim discloses a module housing enclosing the transducer unit (FIG. 2; block 200), and wherein the transmission unit is located in the module housing (FIG. 2; block 200).
Halm further discloses the energy storage unit (paragraph 0034: “The energy supply for the sensors 8 can, for example be accomplished by separate energy sources such as batteries or energy storage devices such as solar energy converters. Preferably, the sensors 8 are energized by energy generators that convert energy taken from the surroundings. Such generators produce electricity by converting unavoidable vibrations occurring in an aircraft when the engines of the aircraft are running.”).
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to combine a teaching of Halm into Kirst’s teaching and Kim’s teaching because it would provide for the purpose of providing the sensors are energized by energy generators that convert energy taken from the surroundings. Such generators produce electricity by converting unavoidable vibrations occurring in an aircraft when the engines of the aircraft are running (Halm, paragraph 0034).
Vogt further discloses the polling unit (paragraphs 0019, 0021, 0041-0042 and 0053).
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to combine a teaching of Vogt into Kirst’s teaching,  Kim’s teaching and Halm’s teaching because it would provide for the purpose of the diagnostic module obtains its power from the communications network like a conventional networked-powered field device, communicates to the control processor over the network utilizing the Foundation Fieldbus H1 protocol, and can be polled by the control processor (Vogt, paragraph 0019).

Claims 28 are rejected under 35 U.S.C. 103 as being unpatentable over Kirst in further view of Kim, Halm and Vogt, as applied to claim 27, and further in view of US 2008/0307143 to Lin.

As per claim 28, Kim discloses wherein the communications module includes terminals or insulation displacement terminals embodied to connect the communications module to the cables of a communications loop (paragraph 0074).
Lin further discloses wherein the communications loop is not interrupted when the communications module is connected to the communications loop (paragraphs 0009 and 0032).
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to combine a teaching of Lin into, Kirst’s teaching, Kim’s teaching, Halm’s teaching and Vogt’s teaching because it would provide for the purpose of The said IO output module (block) 14 can be connected to or separated from the expansion board independently through hot plug-in (replacement) method under the situation without shutting down host system and also ensure other IO output module (block) 14 in use to continue operation without interrupting or shutting down the operation of the whole system, which is extremely convenient to
Claims 30 are rejected under 35 U.S.C. 103 as being unpatentable over Kirst, in further view of Kim, Halm and Vogt.

As per claim 30, Kirst does not explicitly disclose wherein the transducer unit is formed by at least one rectifier circuit, including a diode-, detector-, half- or full-rectifier, which is connected to the communications loop.
Moore further discloses wherein the transducer unit is formed by at least one rectifier circuit, including a diode-, detector-, half- or full-rectifier, which is connected to the communications loop (paragraph 0020).
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to combine a teaching of Moore into Kirst’s teaching, Kim’s teaching, Halm’s teaching and Vogt’s teaching because it would provide for the purpose of The rectifier circuit 45 preferably couples to the transducer excitation signal at the output of the preamplifier 22 to assure the strongest signal possible for rectification (Moore, paragraph 0020).

Claims 34 are rejected under 35 U.S.C. 103 as being unpatentable over Kirst, in further view of Kim, Halm, and Vogt, as applied to claim 27, and further in view of US 2016/0337700 to Wilson et al. (hereafter “Wilson”).

As per claim 34, Kim discloses a module housing enclosing the transducer unit (FIG. 2; block 200).
Halm further discloses the energy storage unit (paragraph 0034: “The energy supply for the sensors 8 can, for example be accomplished by separate energy sources such as batteries or energy storage devices such as solar energy converters. Preferably, the sensors 8 are energized by energy generators that convert energy taken from the surroundings. Such generators produce electricity by converting unavoidable vibrations occurring in an aircraft when the engines of the aircraft are running.”).
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to combine a teaching of Halm into Kirst’s teaching and Kim’s teaching because it would provide for the purpose of providing the sensors are energized by energy generators that convert energy taken from the surroundings. Such generators produce electricity by converting unavoidable vibrations occurring in an aircraft when the engines of the aircraft are running (Halm, paragraph 0034).
Vogt further discloses the polling unit (paragraphs 0019, 0021, 0041-0042 and 0053).
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to combine a teaching of Vogt into Kirst’s teaching,  Kim’s teaching and Halm’s teaching because it would provide for the purpose of the diagnostic module obtains its power from the communications network like a conventional networked-powered field device, communicates to the control processor over the network utilizing the Foundation Fieldbus H1 protocol, and can be polled by the control processor (Vogt, paragraph 0019).
Wilson further discloses wherein the transmission unit has a separate housing and is connected to the communications module via an interface (paragraph 0018).
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to combine a teaching of Wilson into Kirst’s teaching, Kim’s teaching, Halm’s teaching and Vogt’s teaching because it would provide for the purpose of represent a plurality of interfaces to support communication in accordance with a plurality of communications standards (Wilson, paragraph 0018).

Response to Arguments
Applicants’ arguments have been considered but are moot in view of the new ground(s) of rejection.  Applicants’ amendment necessitated the new ground(s) of rejection presented in this Office action. 

Conclusion
Applicants’ amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication should be directed to examiner Tuan Dao, whose telephone/fax numbers are (571) 270 3387 and (571) 270 4387, respectively. The examiner can normally be reached on every Monday-Thursday and the second Friday of the bi-week from 7:30AM to 5:00PM.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Chat Do, can be reached at (571) 272 3721.
The fax phone number for the organization where this application or proceeding is assigned is (571) 273 8300. 
Any inquiry of a general nature of relating to the status of this application or proceeding should be directed to the TC 2100 Group receptionist whose telephone number is (571) 272 2100.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/TUAN C DAO/Primary Examiner, Art Unit 2193